            Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 1 of 27




                  THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ERIC SLAWIN,                            :
                                        :
       Plaintiff,                       :       CIVIL ACTION NO.
                                        :       1:19-cv-04129-AT
v.                                      :
                                        :
BANK OF AMERICA                         :
MERCHANT SERVICES, et al.,              :
                                        :
       Defendants.                      :

     DEFENDANT BANC OF AMERICA MERCHANT SERVICES, LLC’S
              ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant Banc of America Merchant Services, LLC (“BAMS”), by

undersigned counsel, respectfully submits this Answer to Plaintiff’s Complaint.

Pursuant to Fed. R. Civ. P. 8(b)(3), BAMS denies each and every allegation in the

Complaint except as expressly admitted or qualified hereafter. Furthermore, to the

extent that the headings used throughout the Complaint contain substantive

allegations, BAMS denies them.

                                 INTRODUCTION

       1.      BAMS admits that Plaintiff Eric Slawin brought this action under the

Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A (“SOX”), the Consumer Financial

Protection Act of 2010, 12 U.S.C. 5567 (“CFPA”), and the Dodd-Frank Wall Street

                                            1
            Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 2 of 27




Reform and Consumer Protection Act, 15 U.S.C. §78u-6 (“Dodd-Frank”). 1 BAMS

is a limited liability company whose two members are subsidiaries of Fiserv, Inc.

(“Fiserv”) and Bank of America Corporation (“BofA”). BAMS’ business was to

provide payment processing and related business support products and services to

merchants and governmental organizations through a joint venture between

subsidiaries of Fiserv and BofA (“Joint Venture”). The Joint Venture was dissolved

effective July 1, 2020. BAMS the legal entity remains extant, but ceased all business

activity effective July 1, 2020. BAMS also admits that Plaintiff is a former Business

Control Officer at BAMS, whose job duties included evaluating and assessing

compliance issues, evaluating and assessing risk, developing and proposing

measures to mitigate identified risks, and ensuring identified deficiencies in any

process were properly corrected and resolved. BAMS asserts that it complied with

applicable payment card industry and contractual data security rules, regulations,

and requirements and therefore denies Plaintiff’s allegation that it was “not PCI

compliant.” All remaining allegations contained in Paragraph 1 are denied except to

the extent expressly admitted in response to other Paragraphs of the Complaint

herein.


        1
         Plaintiff’s claims against BAMS made under Dodd Frank were dismissed by the Court on September 30,
2020. (Doc. 47.)


                                                     2
           Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 3 of 27




                          JURISDICTION AND VENUE

      2.      BAMS admits that this Court has jurisdiction under 28 U.S.C. § 1331

and that venue is proper in this Court. BAMS denies all remaining allegations

contained in Paragraph 2.

                            CONDITIONS PRECEDENT

      3.      BAMS admits that Plaintiff filed a complaint under SOX with the

Occupational Safety and Health Administration (“OSHA”) on or before December

18, 2017. BAMS denies all remaining allegations contained in Paragraph 3.

      4.      BAMS admits the allegations contained in Paragraph 4 of the

Complaint.

      5.      BAMS admits that on or about November 26, 2018, OSHA suspended

its investigation based on Plaintiff’s stated intent to file a case in federal court.

BAMS also admits that the Secretary of Labor had not issued a final decision at this

time. BAMS denies all remaining allegations contained in Paragraph 5.

      6.      BAMS admits the allegations contained in Paragraph 6 of the

Complaint.




                                         3
             Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 4 of 27




                                    THE PARTIES

        7.      BAMS admits that Plaintiff is a male U.S. citizen. BAMS lacks

information or knowledge sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 7 of the Complaint and on that basis denies them.

        8.      BAMS is a limited liability company whose two members are

subsidiaries of Fiserv and BofA. BAMS denies all remaining allegations contained

in Paragraph 8.

        9.      BAMS lacks information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 9 of the Complaint and on that basis denies

them.

        10.     BAMS admits the allegations contained in Paragraph 10 of the

Complaint.

        11.     BAMS lacks information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 11 of the Complaint and on that basis denies

them.

        12.     BAMS denies the allegations contained in Paragraph 12 of the

Complaint.

        13.     BAMS admits that a Schedule 13D was filed by First Data Corporation

on July 29, 2019 and that it describes First Data Corporation surviving a merger as

                                           4
        Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 5 of 27




a wholly owned subsidiary of Fiserv. BAMS denies all remaining allegations

contained in Paragraph 13.

      14.    BAMS admits the allegations contained in Paragraph 14 of the

Complaint.

      15.    BAMS admits the allegations contained in Paragraph 15 of the

Complaint.

      16.    BAMS admits the allegations contained in Paragraph 16 of the

Complaint.

      17.    BAMS admits that Fiserv is a Wisconsin corporation. BAMS lacks

information or knowledge sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 17 of the Complaint and on that basis denies them.

      18.    BAMS denies that may be served by service upon either BofA, First

Data Corporation, or Fiserv. BAMS denies all remaining allegations contained in

Paragraph 18.

                                      FACTS

      19.    BAMS denies the allegations contained in Paragraph 19 of the

Complaint.

      20.    BAMS admits the allegations contained in Paragraph 20 of the

Complaint.

                                         5
          Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 6 of 27




        21.   BAMS admits the allegations contained in Paragraph 21 of the

Complaint.

        22.   BAMS admits that the PCI Security Standards Council has

promulgated PCI Data Security Standards (“PCI DSS”) for entities that store,

process or transmit cardholder data to help protect the safety of that data. BAMS

denies all remaining allegations contained in Paragraph 22.

        23.   BAMS admits that Visa and Mastercard issue security rules for their

merchant customers. BAMS denies all remaining allegations contained in Paragraph

23.

        24.   BAMS denies that it is an “acquiring bank.” BAMS lacks information

or knowledge sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 24 of the Complaint and on that basis denies them.

        25.   BAMS ceased all business activity effective July 1, 2020, but admits

that prior to that date it provided payment processing and related business support

products and services to merchants and governmental organizations. BAMS denies

all remaining allegations contained in Paragraph 25.

        26.   BAMS lacks information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 26 of the Complaint and on that basis denies

them.

                                          6
         Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 7 of 27




      27.    BAMS denies the allegations contained in Paragraph 27 of the

Complaint.

      28.    BAMS denies the allegations contained in Paragraph 28 of the

Complaint.

      29.    BAMS denies the allegations contained in Paragraph 29 of the

Complaint.

      30.    BAMS denies the allegations contained in Paragraph 30 of the

Complaint.

      31.    BAMS denies the allegations contained in Paragraph 31 of the

Complaint.

      32.    BAMS admits that its merchant customers were required to comply

with applicable card organization rules, including PCI DSS. BAMS denies all

remaining allegations contained in Paragraph 32.

      33.    BAMS admits that it provided payment processing services through

First Data, or subsidiaries or affiliates thereof (hereinafter collectively “First Data”),

and sold or leased First Data products including card acceptance equipment. BAMS

denies all remaining allegations contained in Paragraph 33.

      34.    BAMS admits that it marketed payment processing and related business

support products and services to merchants and governmental organizations,

                                            7
        Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 8 of 27




including the sale and leasing of point-of-sale equipment that enabled the acceptance

of card payments and that it received fees for the products and services it provided.

BAMS further admits that First Data processed the transactions. BAMS denies all

remaining allegations contained in Paragraph 34.

      35.    BAMS denies the allegations contained in Paragraph 35 of the

Complaint.

      36.    BAMS admits that First Data processed the payment card transactions

and that some of the transactions were processed using First Data equipment. BAMS

denies all remaining allegations contained in Paragraph 36.

      37.    BAMS admits that First Data complied with all applicable PCI data

security standards. BAMS denies all remaining allegations contained in Paragraph

37.

      38.    BAMS admits that it was the point of contact for certain chargebacks.

BAMS denies all remaining allegations contained in Paragraph 38.

      39.    BAMS denies the allegations contained in Paragraph 39 of the

Complaint.

      40.    BAMS admits that on November 5, 2015, Plaintiff was offered a

position of VP Operations Control Officer, which he started on December 7, 2015,

and that in that position he was a liaison for operations with its audit, compliance

                                         8
        Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 9 of 27




and risk functions. BAMS denies all remaining allegations contained in Paragraph

40.

      41.    BAMS admits that Plaintiff’s job duties included evaluating and

assessing compliance issues, evaluating and assessing risk, developing and

proposing measures to mitigate identified risks, and ensuring identified deficiencies

in any process were properly corrected and resolved. BAMS denies all remaining

allegations contained in Paragraph 41.

      42.    BAMS admits the allegations contained in Paragraph 42 of the

Complaint.

      43.    BAMS admits that Plaintiff reported to Natasha Collins, Senior Vice

President, Head of Sales Operations and Planning, in the summer of 2017. BAMS

denies all remaining allegations contained in Paragraph 43.

      44.    BAMS admits the allegations contained in Paragraph 44 of the

Complaint.

      45.    BAMS admits that Mark Kendall reported to Natasha Collins. BAMS

denies all remaining allegations contained in Paragraph 45.

      46.    BAMS denies the allegations contained in Paragraph 46 of the

Complaint.




                                         9
       Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 10 of 27




      47.    BAMS denies the allegations contained in Paragraph 47 of the

Complaint.

      48.    BAMS admits that in June 2017 BAMS’s risk organization raised a

question about the use and handling of primary account number data in certain

situations. BAMS denies all remaining allegations contained in Paragraph 48.

      49.    BAMS denies the allegations contained in Paragraph 49 of the

Complaint.

      50.    BAMS denies the allegations contained in Paragraph 50 of the

Complaint.

      51.    BAMS denies the allegations contained in Paragraph 51 of the

Complaint.

      52.    BAMS denies the allegations contained in Paragraph 52 of the

Complaint.

      53.    BAMS admits the allegations contained in Paragraph 53 of the

Complaint.

      54.    BAMS denies the allegations contained in Paragraph 54 as stated.

      55.    BAMS admits that in June 2017 David Ades, Executive Vice President,

General Manager and Head of Sales, Client Managed, who reported to CEO Tim

Tynan, sent an email regarding the question raised by the risk organization of the

                                       10
       Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 11 of 27




use and handling of primary account number data in certain situations. BAMS denies

all remaining allegations contained in Paragraph 55.

      56.    BAMS denies the allegations contained in Paragraph 56 of the

Complaint.

      57.    BAMS admits Mr. Ades sent an email in June 2017 that contains the

quoted language. BAMS denies all remaining allegations contained in Paragraph 57.

      58.    BAMS denies the allegations contained in Paragraph 58 of the

Complaint.

      59.    BAMS denies the allegations contained in Paragraph 59 of the

Complaint.

      60.    BAMS denies the allegations contained in Paragraph 60 of the

Complaint.

      61.    BAMS denies the allegations contained in Paragraph 61 of the

Complaint.

      62.    BAMS admits that in 2017, Sherra Grissom was a Senior Vice

President, Business Controls Manager and reported to Thomas Fontana. BAMS

denies all remaining allegations contained in Paragraph 62.




                                        11
       Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 12 of 27




      63.    BAMS admits that in 2017, Thomas Fontana was the Chief Risk Officer

and reported to CEO Tim Tynan. BAMS denies all remaining allegations contained

in Paragraph 63.

      64.    BAMS denies the allegations contained in Paragraph 64 of the

Complaint.

      65.    BAMS denies the allegations contained in Paragraph 65 of the

Complaint.

      66.    BAMS denies the allegations contained in Paragraph 66 of the

Complaint.

      67.    BAMS admits that Plaintiff was employed by BAMS from December

7, 2015, that his employment was terminated effective December 7, 2017, and that

BAMS notified Plaintiff of the termination of his employment on December 12,

2017. BAMS denies all remaining allegations contained in Paragraph 67.

      68.    BAMS admits the allegations contained in Paragraph 68 of the

Complaint.

      69.    BAMS denies the allegations contained in Paragraph 69 of the

Complaint.

      70.    BAMS denies the allegations contained in Paragraph 70 of the

Complaint.

                                       12
         Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 13 of 27




        71.   BAMS denies the allegations contained in Paragraph 71 of the

Complaint.

        72.   BAMS denies the allegations contained in Paragraph 72 of the

Complaint.

        73.   BAMS denies the allegations contained in Paragraph 73 of the

Complaint.

        74.   BAMS denies the allegations contained in Paragraph 74 of the

Complaint.

        75.   BAMS lacks information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 75 of the Complaint and on that basis denies

them.

        76.   BAMS denies the allegations contained in Paragraph 76 of the

Complaint.

        77.   BAMS denies the allegations contained in Paragraph 77 of the

Complaint.

        78.   BAMS denies the allegations contained in Paragraph 78 of the

Complaint.

        79.   BAMS denies the allegations contained in Paragraph 79 of the

Complaint.

                                         13
       Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 14 of 27




      80.    BAMS denies the allegations contained in Paragraph 80 of the

Complaint.

      81.    BAMS denies the allegations contained in Paragraph 81 of the

Complaint.

      82.    BAMS denies the allegations contained in Paragraph 82 of the

Complaint.

      83.    BAMS admits that Plaintiff met with Natasha Collins and that they

discussed the self-identified audit issue. BAMS denies all remaining allegations

contained in Paragraph 83.

      84.    BAMS admits that in 2017 Larry Brennan was a Senior Vice President

for Merchant Data Security and Cyber Security. BAMS denies all remaining

allegations contained in Paragraph 84.

      85.    BAMS admits that Plaintiff mentioned the issue of PCI data security

standard compliance in a conversation with Walt Zimmerman, VP Business

Consultant – Large Corporate. BAMS denies all remaining allegations contained in

Paragraph 85.

      86.    BAMS denies the allegations contained in Paragraph 86 of the

Complaint.




                                         14
         Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 15 of 27




        87.   BAMS lacks information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 87 of the Complaint and on that basis denies

them.

        88.   BAMS denies the allegations contained in Paragraph 88 of the

Complaint.

        89.   BAMS denies the allegations contained in Paragraph 89 of the

Complaint.

        90.   BAMS denies the allegations contained in Paragraph 90 of the

Complaint.

        91.   BAMS denies the allegations contained in Paragraph 91 of the

Complaint.

        92.   BAMS denies the allegations contained in Paragraph 92 of the

Complaint.

        93.   BAMS denies the allegations contained in Paragraph 93 of the

Complaint.

        94.   BAMS denies the allegations contained in Paragraph 94 of the

Complaint.

        95.   BAMS denies the allegations contained in Paragraph 95 of the

Complaint.

                                         15
         Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 16 of 27




        96.   BAMS lacks information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 96 of the Complaint and on that basis denies

them.

        97.   BAMS denies the allegations contained in Paragraph 97 of the

Complaint.

        98.   BAMS denies the allegations contained in Paragraph 98 of the

Complaint.

        99.   BAMS denies the allegations contained in Paragraph 99 of the

Complaint.

        100. BAMS admits that Plaintiff sent BAMS emails to his personal email.

BAMS denies all remaining allegations contained in Paragraph 100.

        101. BAMS admits that Mr. Solan and Mr. Kendall spoke with Plaintiff on

December 8, 2017 concerning emails which contained confidential information that

he sent from his BAMS email to his personal email. BAMS denies all remaining

allegations contained in Paragraph 101.

        102. BAMS admits that Mr. Solan and Mr. Kendall asked Plaintiff to sign a

declaration affirming, among other things, that he had deleted all copies of BAMS’s

confidential information from his personal email (“the Declaration”). BAMS denies

all remaining allegations contained in Paragraph 102.

                                          16
         Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 17 of 27




        103. BAMS admits that Mr. Solan contacted Plaintiff on December 11, 2017

to discuss the Declaration. BAMS denies all remaining allegations contained in

Paragraph 103.

        104. BAMS admits that on December 11, 2017, Plaintiff sent an email to

Mr. Solan stating that he would not sign the Declaration. BAMS denies all remaining

allegations contained in Paragraph 104.

        105. BAMS admits that on December 12, 2017 it informed Slawin that his

employment had been terminated effective December 7, 2017. BAMS denies all

remaining allegations contained in Paragraph 105.

        106. BAMS lacks information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 106 of the Complaint and on that basis denies

them.

        107. BAMS lacks information or knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 107 of the Complaint and on that basis denies

them.

        108. BAMS denies the allegations contained in Paragraph 108 of the

Complaint.

        109. BAMS denies the allegations contained in Paragraph 109 of the

Complaint.

                                          17
          Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 18 of 27




      110. BAMS denies the allegations contained in Paragraph 110 of the

Complaint.

      111. BAMS denies the allegations contained in Paragraph 111 of the

Complaint.

                                  COUNT I
                        SARBANES-OXLEY ACT OF 2002
                              18 U.S.C. §1514A

      112. BAMS repeats each and every response contained in the paragraphs

above and incorporates them by reference as though fully set forth at length herein.

      113. BAMS repeats each and every response contained in Paragraphs 1

through 18 and incorporates them by reference as though fully set forth at length

herein.

      114. BAMS repeats the response contained in Paragraph 19 and incorporates

it by reference as though fully set forth at length herein.

      115. BAMS repeats each and every response contained in Paragraphs 3

through 6 and incorporates them by reference as though fully set forth at length

herein. BAMS denies all remaining allegations contained in Paragraph 115.

      116. BAMS admits the allegations contained in Paragraph 116 of the

Complaint.




                                          18
       Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 19 of 27




      117. BAMS repeats each and every response contained in Paragraphs 20

through 109 and incorporates them by reference as though fully set forth at length

herein. BAMS denies all remaining allegations contained in Paragraph 117.

      118. BAMS repeats each and every response contained in Paragraphs 69

through 100, 104, 106-107 and incorporates them by reference as though fully set

forth at length herein. BAMS denies all remaining allegations contained in

Paragraph 118.

      119. BAMS repeats each and every response contained in Paragraphs 101

through 107 and incorporates them by reference as though fully set forth at length

herein. BAMS denies all remaining allegations contained in Paragraph 119.

      120. BAMS denies the allegations contained in Paragraph 120 of the

Complaint.

      121. BAMS denies the allegations contained in Paragraph 121 of the

Complaint.

      122. BAMS denies the allegations contained in Paragraph 122 of the

Complaint.




                                       19
          Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 20 of 27




                          COUNT II
      CONSUMER FINANCIAL PROTECTION ACT OF 2010 (“CFPA”)
                        12 U.S.C. 5567

      123. BAMS repeats each and every response contained in the paragraphs

above and incorporates them by reference as though fully set forth at length herein.

      124. BAMS repeats each and every response contained in Paragraphs 1

through 18 and incorporates them by reference as though fully set forth at length

herein.

      125. BAMS denies the allegations contained in Paragraph 125 of the

Complaint.

      126. BAMS denies the allegations contained in Paragraph 126 of the

Complaint.

      127. BAMS repeats each and every response contained in Paragraphs 3

through 6 and incorporates them by reference as though fully set forth at length

herein.

      128. BAMS admits the allegation contained in Paragraph 128 of the

Complaint.

      129. BAMS repeats each and every response contained in Paragraphs 20

through 109 and incorporates them by reference as though fully set forth at length

herein. BAMS denies all remaining allegations contained in Paragraph 129.

                                        20
        Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 21 of 27




      130. BAMS denies the allegations contained in Paragraph 130 of the

Complaint.

      131. BAMS denies the allegations contained in Paragraph 131 of the

Complaint.

      132. BAMS denies the allegations contained in Paragraph 132 of the

Complaint.

      133. BAMS denies the allegations contained in Paragraph 133 of the

Complaint.

      134. BAMS denies the allegations contained in Paragraph 134 of the

Complaint.

      135. BAMS denies the allegations contained in Paragraph 135 of the

Complaint.

                               COUNT III
                   DODD-FRANK WALL STREET REFORM
                    AND CONSUMER PROTECTION ACT
                            15 U.S.C. §78u-6

      The Court dismissed Count III of Plaintiff’s Complaint on September 30,

2020 (Doc. 47), and accordingly no answer should be required. To the extent any

answer may be required, BAMS responds as follows.

      136. BAMS repeats each and every response contained in the paragraphs

above and incorporates them by reference as though fully set forth at length herein.
                                        21
        Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 22 of 27




      137. BAMS denies the allegations contained in Paragraph 137 of the

Complaint.

      138. BAMS denies the allegations contained in Paragraph 138 of the

Complaint.

      139. BAMS denies the allegations contained in Paragraph 139 of the

Complaint.

      140. BAMS denies the allegations contained in Paragraph 140 of the

Complaint.

      141. BAMS denies the allegations contained in Paragraph 141 of the

Complaint.

      142. BAMS denies the allegations contained in Paragraph 142 of the

Complaint.

      143. BAMS denies the allegations contained in Paragraph 143 of the

Complaint.

      BAMS responds to the unnumbered paragraph starting with “WHEREFORE”

by stating that it denies that Plaintiff is entitled to any damages or relief of any kind,

including the specific relief identified in sub-paragraphs 1 through 14.




                                           22
        Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 23 of 27




                  AFFIRMATIVE AND OTHER DEFENSES

      Without assuming any burden of proof that would otherwise rest with

Plaintiff, and expressly denying any and all wrongdoing, BAMS now alleges the

following additional facts and affirmative defenses that demonstrate that Plaintiff is

not entitled to any relief from BAMS—either on the causes of actions raised in his

Complaint or otherwise. In addition to the affirmative defenses set forth below,

BAMS intends to rely on all other properly provable defenses that may be revealed

through further investigation and discovery in this case. BAMS may assert such

additional defenses at any time through the time of trial. BAMS expressly reserves

the right to seek leave of Court to amend its Answer to add additional affirmative

defenses.

                                   First Defense

      Plaintiff cannot state a claim upon which relief can be granted, including but

not limited to because BAMS and Plaintiff are not covered or protected by SOX or

the CFPA.

                                  Second Defense

      Plaintiff did not engage in any behavior protected by SOX or the CFPA.




                                         23
       Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 24 of 27




                                   Third Defense

      Plaintiff cannot show that any behavior protected by SOX or the CFPA was a

contributing factor in the termination of his employment.

                                  Fourth Defense

      BAMS would have terminated Plaintiff’s employment in the absence of any

behavior by Plaintiff protected by SOX or the CFPA.

                                    Fifth Defense

      Plaintiff has failed to mitigate his alleged damages, if any, or, to the extent he

has mitigated those alleged damages, his alleged damages should be offset by the

amount he has earned.

                                   Sixth Defense

      Plaintiff’s own actions or omissions caused or contributed to his alleged

damages.

                                  Seventh Defense

      BAMS reserves the right to rely upon such other defenses and affirmative

defenses as may become available or apparent during discovery proceedings in this

case. BAMS also reserves the right to amend this answer to assert additional

defenses and other matters.




                                          24
          Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 25 of 27




        WHEREFORE, BAMS respectfully requests that the Court enter an Order

that:

        A.    Dismisses Plaintiff’s Complaint in its entirety with prejudice and on the

merits;

        B.    Awards BAMS all costs, disbursements, and attorneys’ fees that may

be allowable by law; and

        C.    Grants to BAMS any additional relief to which it is entitled by law, and

which the Court deems just and proper.

        Respectfully submitted this 7th day of December, 2020.

                                        /s/ M. Laughlin Allen
                                        M. Laughlin Allen (Ga. Bar No. 901999)
                                        McGuireWoods LLP
                                        1230 Peachtree Street, N.E.
                                        Suite 2100, Promenade
                                        Atlanta, GA 30309
                                        Tel.: (404) 443-5738
                                        Fax: (404) 443-5773
                                        mlallen@mcguirewoods.com

                                        Elena D. Marcuss (admitted pro hac vice)
                                        McGuireWoods LLP
                                        500 East Pratt Street, Suite 1000
                                        Baltimore, MD 21202
                                        Tel.: (410) 659-4454
                                        Fax: (410) 659-4547
                                        emarcuss@mcguirewoods.com

                                        Attorneys for Banc of America Merchant
                                        Services, LLC
                                          25
          Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 26 of 27




                     CERTIFICATE OF SERVICE AND
                   COMPLIANCE WITH LOCAL RULE 5.1B

      I certify that on December 7, 2020, I electronically filed the foregoing

Defendant Banc of America Merchant Services, LLC’s Answer to Plaintiff’s

Complaint with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to the following attorneys of

record:

                              Jean Simonoff Marx, Esq.
                                Robert N. Marx, Esq.
                                  Marx Law Group
                             1050 Crown Pointe Parkway
                                      Suite 500
                                 Atlanta, GA 30338
                         jeannie.marx@marxlawgroup.com
                          robert.marx@marxlawgroup.com
                            lawyers@marxlawgroup.com

                         Christopher Paul Galanek, Esq.
                         Aiten Musaeva McPherson, Esq.
                        Bryan Cave Leighton Paisner, LLP
                         One Atlantic Center, 14th Floor
                         1201 West Peachtree St., N.W.
                             Atlanta, GA 30309-3471
                           chris.galanek@bclplaw.com
                         aiten.mcpherson@bclplaw.com




                                       26
       Case 1:19-cv-04129-AT Document 50 Filed 12/07/20 Page 27 of 27




                              Mark E. Zelek, Esq.
                           Joseph D. Magrisso, Esq.
                        Morgan, Lewis & Bockius LLP
                   200 South Biscayne Boulevard, Suite 5300
                            Miami, FL 33131-2339
                         mark.zelek@morganlewis.com
                      joseph.magrisso@morganlewis.com

                                Ted Solley, Esq.
                                 Moser Law Co.
                          112 Krog Street NE Suite 26
                               Atlanta, GA 30307
                           tsolley@moserlawco.com

      I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.


                                                  /s/ M. Laughlin Allen
                                                  M. Laughlin Allen, Esq.




                                       27
